Case 1:19-cr-00647-LAK Document 18 Filed 01/16/20 Page 2 of 2

 

lospe spny

 

|
DOCUMENT |
ELECYRONYCALLY PULP

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

—- - |—- ~~ + ~~ ~~ ~~ ~~ ~~ ~~ SS Be Be em ue x
UNITED STATES OF AMERICA

19 Cr. 647 (LAK)

—ve-

ORDER

MICHAEL MCCONNELL,
Defendant.

vee en ae ee ea xX

Upon the application of the Government dated January
16, 2020, the conference scheduled for January 23, 2019 at 4:00

p.m, is adjourned to S TS 2029 ar 1.00 O71,

The Government has also requested, with the consent of

 

the defendant, that time be excluded under the Speedy Trial Act,
18 U.S.C. § 3161(h) (7) (A), to allow the parties to continue
their review of the discovery and to discuss a pre-trial
resolution to the case. The Court finds that the ends of
justice outweigh the best interest of the public and the
defendant in a speedy trial. Accordingly, the time. from January
23, 2020 to the date of the conference set forth above is
excluded from all calculations under the Speedy Trial Act.

SO ORDERED.

Dated: New York, New York

January YH, 2020 ALN
AAy

THR’HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE

 
